internal_revenue_service number release date uil nos cc fip plr-115865-00 december legend limited_partnership grantor grantor trust trust child child child trust independent_trustee state a date date b c d e f g h i j k l m n o p q dear this is in response to your date letter submitted on behalf of a limited_partnership and the grantors of a_trust requesting certain rulings the requested rulings are that the transfer of a life_insurance_policy by a_trust to a limited_partnership will not constitute a transfer for value under sec_101 of the internal_revenue_code and the transaction will not result in the grantors of the trust possessing incidents_of_ownership under sec_2042 in the insurance_contract by virtue of the grantors’ limited_partnership_interest in the limited_partnership additional information was submitted in your date letter facts on date grantor and his wife grantor the grantors established trust in accordance with the laws of state a to hold property in trust for the benefit of grantor 1's parents and grantors’ issue the grantors have three adult children child child and child included in trust 1's assets are three life_insurance policies on the joint lives of grantor and grantor each policy has a face_amount of dollar_figureb two of the three policies in trust the acquired policies will have an aggregate net_surrender_value of approximately dollar_figurec at the time they are contributed as described below it is represented that each of the two acquired policies to be transferred satisfies the requirements of sec_7702 of the code trust owns non-insurance assets in excess of dollar_figureb trust provides that until the death of the last to die of grantors the trust trustees have discretionary authority to distribute income in equal or unequal shares to or among the grantor 1's parents and grantors’ children and the issue of any deceased child of grantors for their medical_care comfortable maintenance support general welfare and education or for certain other purposes and any income not so distributed shall be accumulated and added to principal trust also provides that the trust trustees have discretionary authority to distribute such sums from the principal of trust to or for the above mentioned beneficiaries as the trustees shall determine trust provides that upon the death of the survivor of grantors if grantor 1's mother or father or both are living the trust trustees shall have discretionary authority to distribute income in equal or unequal shares to grantor 1's parents for their comfortable maintenance general welfare and medical_care or for certain other purposes the trust trustees shall have discretionary authority to distribute any remaining income in equal or unequal shares to or among grantors’ children and the issue of any deceased child of grantors for their medical_care comfortable maintenance general welfare and education or for certain other purposes and that any income not so distributed shall be accumulated and added to principal trust provides that upon the death of the survivor of both grantors and grantor 1's parents all of the trust property shall be divided into equal shares one for each then living child of grantors and one for each child of grantors who is then deceased but has left surviving issue it is further provided that the trust trustees shall have the discretionary authority to distribute income to said beneficiaries in such amounts as they determine trust provides for mandatory distributions of the principal of each child’s or issue of a deceased child’s separate share as follows d at the time such child or issue attains the age of e f at the time such child or issue attains the age of g and the remainder at the time such child or issue attains the age of h the trust trustees have discretionary authority to retain for such period as they may determine any property constituting a part of trust property and to carry on any business in which any trust established under the governing instrument may have an interest the trust trustees also have discretionary authority to invest and reinvest trust property in any property including business and partnership interests child and child were initially designated as the trust trustees and are currently serving in that capacity on date grantors created trust in accordance with the laws of state a_trust holds cash and or marketable_securities it is intended that trust will have an inclusion_ratio of zero for generation-skipping_transfer gst tax purposes to the extent that trust is funded with assets in excess of grantors’ gst exemptions the trust trustee have the discretion to divide trust into an exempt trust and a non- exempt trust for purposes of this letter the term trust trustee is referred to in the singular however the term represents both the family trustees who are child child and child as well as the trust independent_trustee who is an attorney the exempt trust is to have an inclusion of ratio of zero and the non-exempt trust is to have an inclusion_ratio of one during either grantor’s life trust gives the trust trustee the discretionary power to distribute trust income and principal in such equal or unequal amounts as the trustee shall determine to or among grantors’ children and any issue of such children provided that any undistributed_income is added to principal upon the death of the surviving grantor_trust requires the trust trustee to divide the property of the exempt trust into separate equal shares one for each child of the grantors who is then living and one for each child of the grantors who is then deceased but has issue then living following such division trust further requires that each separate share be held as a continuing trust the permissible beneficiaries of each separate trust are the child for whom such division was made primary gst beneficiary and the primary gst beneficiary’s issue the trustee of each separate trust is permitted but not required to distribute the income and principal of such trust in such amounts and at such times or intervals as the trustee shall determine to or among the primary gst beneficiary and his or her issue and shall accumulate and add to principal any income not distributed upon attaining the age of e years each primary gst beneficiary has the testamentary limited power to appoint his or her share to one or more of grantors’ issue or the spouses of grantors’ issue further upon attaining the age of e years each primary gst beneficiary has the lifetime right to withdraw or appoint to any issue of grantors including himself or herself such amounts of income and or principal as necessary for said issue’s medical_care education support and maintenance in reasonable comfort upon the death of a primary gst beneficiary his or her share is to be divided into equal shares for his or her issue and each issue’s share is to be continued in trust and held pursuant to the terms of trust the property of the exempt trust is to be continued in separate trusts in this manner until the expiration of the perpetuities period regarding the non-exempt trust trust requires the trust trustee to divide the property of the non-exempt trust into separate equal shares one for each child who is then living and one for each child who is then deceased but has issue then living the permissible beneficiaries of each separate trust are the child or an issue of a deceased child for whom such division was made primary non-gst beneficiary and the primary non-gst beneficiary’s issue the trustee of each separate trust is permitted but not required to distribute the income and principal of such trust in such amounts and at such times or intervals as the trustees shall determine to or among the primary non-gst beneficiary and his or her issue and shall accumulate and add to principal any income not distributed upon attaining the age of e years each primary non-gst beneficiary shall have the testamentary limited power to appoint his or her share to one or more of grantors’ issue or the spouses of grantors’ issue further each primary non-gst beneficiary is entitled to receive d of his or her share upon attaining the age of e years f of the remaining balance upon attaining the age of g years and the entire remaining balance upon attaining the age of h years trust provides that following the death of the surviving grantor each separate trust established under the governing instrument shall have at least one independent non-family trustee the trust trustee has the discretionary authority to retain for such period as they may determine any property constituting a part of the trust estate to carry on any business in which any trust established under trust may have an interest and to invest and reinvest in any real or personal_property on date grantor grantor trust and trust formed limited_partnership a limited_partnership limited_partnership in accordance with the laws of state a by executing a limited_partnership agreement trust will contribute the acquired policies to limited_partnership and in return will receive a i limited_partnership_interest in limited_partnership trust will contribute dollar_figurej in cash to limited_partnership and in return will receive a k general_partnership interest grantor and grantor will each contribute dollar_figurec in cash to limited_partnership and in return will each receive a i limited_partnership_interest the general purpose of limited_partnership is to acquire hold invest in trade sell and otherwise deal with real and personal tangible and intangible_property of any nature including without limitation insurance policies under the limited_partnership agreement for each taxable_year of the partnership all taxable_income and losses of the partnership will be allocated to the partners pro_rata in accordance with their percentage interests and each distribution by the partnership will be made in accordance with the percentage interests of the partners additionally under the limited_partnership agreement the general_partner will have exclusive control_over the management and investment decisions of the partnership the limited partners will have no right to participate in management or investment decisions or to withdraw from the partnership further limited_partnership will not elect to be treated as other than its default federal tax classification under sec_301_7701-3 of the procedure and administration regulations as described above trust will contribute the acquired policies to limited_partnership in exchange for a i limited_partnership_interest as a result all of trust 1's right title and interest in the acquired policies including all incidents_of_ownership under code sec_2042 and the regulations promulgated thereunder will be extinguished following trust 1's contribution of the acquired policies limited_partnership as the owner of the acquired policies will designate itself as the beneficiary of the acquired policies at all times the aggregate net_surrender_value of the acquired policies will represent less than of limited partnership’s assets the proceeds of the acquired policies will be paid to limited_partnership further the partnership_agreement specifically prohibits a limited_partner from taking part in the control of limited partnership’s business to sign for or to bind limited_partnership to participate in the day-to-day affairs and management of limited_partnership or to take part or vote in respect to limited partnership’s management and operations limited_partnership will dissolve on the first to occur of certain specified events one of which is the unanimous consent of all the partners on dissolution the distribution of partnership assets is to be made pro_rata in accordance with the respective partnership interests it is represented that trust will transfer all of trust 1’s right title and interest in the two acquired policies such that all incidents_of_ownership as defined for purposes of sec_2042 in the policies will vest in limited_partnership further it is represented that limited_partnership will designate limited_partnership as the beneficiary of the acquired policies further the premiums for the acquired policies will be paid for by limited_partnership from its own assets or loans against its own assets limited_partnership intends to continue trust 1’s historical investment activities the fair_market_value of trust 1's non-insurance assets consisting substantially of interests in multi-family residential industrial and commercial real_estate stocks and bonds is in excess of dollar_figureb trust will discontinue further investment activities undertaken by trust limited partnership’s non-insurance assets will include a l limited_liability_company membership interest in a limited_liability_company developing approximately m residential apartment units with an aggregate cost of between dollar_figureb and dollar_figuren in addition limited_partnership anticipates making a substantial investment in a mobile home park whose first_phase consists of o pads with an aggregate cost of between dollar_figurep and dollar_figureb law and analysis issue transfer for value sec_101 provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides however that if a life_insurance_contract or any interest therein is transferred for valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for valuable consideration is defined for purposes of sec_101 in sec_1_101-1 of the income_tax regulations as any absolute transfer for value of a right to receive all or part of the proceeds of a life_insurance_policy an exception to the rule_of sec_101 is provided in sec_101 when the life_insurance_contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases the rule_of sec_101 will not affect the application of sec_101 to amounts received by the beneficiaries sec_761 and sec_7701 provide that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of the code a_trust estate or corporation under sec_301_7701-3 unless it elects otherwise a domestic eligible_entity with two or more owners is considered a partnership for federal tax purposes sec_761 and sec_7701 define partner as a member of a partnership under sec_301_7701-3 unless it elects otherwise a domestic eligible_entity formed after date with two or more members is treated as a partnership for federal tax purposes in this case grantors who are the insureds under the acquired policies are limited partners in limited_partnership the acquired policies will be transferred from trust to limited_partnership limited_partnership will be named as beneficiary of the acquired policies and as such proceeds from the acquired policies will be paid to limited_partnership upon the death of the survivor of grantors based solely on the facts submitted and representations made it is concluded that limited_partnership will be treated as a partnership for federal tax purposes and grantor and grantor as partners in limited_partnership for federal tax purposes the proposed transfer of trust 1’s interest in the acquired policies on the joint lives of grantor and grantor is a transfer for a valuable consideration as defined in sec_1_101-1 of the regulations whose transferee limited_partnership is a partnership in which the insured is a partner thus the proposed transfer will satisfy the requirements of sec_101 and will not affect the application of sec_101 to amounts that limited_partnership is to receive under these contracts upon the last to die of grantor and grantor issue incidents_of_ownership sec_2042 provides that the value of a decedent's gross_estate shall include the proceeds of all life_insurance policies on the decedent's life receivable by beneficiaries other than the executor of the decedent's_estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the policy or other instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that the term incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership of the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust sec_20_2042-1 provides that in the case of economic benefits of a life_insurance_policy on the decedent’s life that are reserved to a corporation of which the decedent is the sole or controlling shareholder the corporation’s incidents_of_ownership will not be attributed to the decedent through stock ownership to the extent the proceeds of the policy are payable to the corporation however if any part of the proceeds of the policy are not payable to or for the benefit of the corporation and thus are not taken into account in valuing the decedent’s stock holdings in the corporation for purposes of sec_2031 any incidents_of_ownership held by the corporation as to that part of the proceeds will be attributed to the decedent through the stock ownership where the decedent is the sole or controlling shareholder in 25_tc_153 acq in result 1959_1_cb_4 aff’d on another issue 244_f2d_436 4th cir cert_denied 355_us_827 a partnership in which the decedent was a general_partner owned insurance policies on the decedent partner’s life at his death the partnership paid the premiums on all of the policies and the insurance proceeds were payable to the partnership the court found that the partnership purchased the policies in the ordinary course of business and held that the decedent in his individual capacity had no incidents_of_ownership in the policies and therefore the policies were not includible in the decedent’s gross_estate under the predecessor to sec_2042 revrul_83_147 1983_2_cb_158 considers whether incidents_of_ownership in an insurance_policy owned by a general_partnership would be attributed to the insured general_partner in the revenue_ruling a general_partnership obtained a whole_life_insurance policy on the life of one of its partners the partnership made the premium payments in partial satisfaction of the insured partner's_distributive_share of partnership income and the insured partner's child was designated as the beneficiary of the policy when the partner died the face_amount of the policy was paid to the child the revenue_ruling distinguished estate of knipp supra on the basis that in knipp the insurance proceeds were paid to the partnership and inclusion of the proceeds were paid to the partnership and inclusion of the proceeds in the gross_estate under sec_2042 would have resulted in unwarranted double_taxation of a substantial portion of the proceeds because proceeds included were included in the value of decedent’s partnership_interest in contrast in the revenue_ruling the proceeds are payable to a third party for a purpose unrelated to the general_partnership business and thus would not be included in the value of the partnership_interest included in the gross_estate accordingly the ruling concludes that under these circumstances the incidents_of_ownership are treated as held by the insured general_partner in conjunction with the other partners the ruling further states that the service did not agree with any implication that incidents_of_ownership should not be attributed to an insured partner when the proceeds are payable other than to or for the benefit of the partnership in the present case the terms of the partnership_agreement preclude the limited partners from exercising any control_over the management and investment decisions of limited_partnership or from taking part in the control of the limited partnership’s business to sign for or bind limited_partnership to participate in the day-to-day affairs and management of limited_partnership or to take part in or vote in respect to limited partnership’s management and operations accordingly based solely on the facts submitted and representations made it is concluded that grantor and grantor will not possess any incidents_of_ownership under sec_2042 with respect to the policies contributed by trust by reason of the grantors’ q limited_partnership interests in limited_partnership caveat sec_1 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any provision of the code or regulations specifically no opinion is expressed concerning whether the contracts on the lives of grantors that are proposed to be transferred to limited_partnership qualify as life_insurance contracts as defined in sec_7702 specifically no opinion is expressed concerning grantors’ status as partners in limited_partnership for federal tax purposes if there is a reduction in grantors’ percentage interest in limited_partnership or concerning grantors’ federal tax classification as a partnership if limited_partnership disposes of all of its assets other than life_insurance policies this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant pursuant to powers of attorney on file a copies of this letter are being sent to the taxpayers sincerely acting associate chief_counsel financial institutions and products by mark s smith chief branch
